Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 13, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00651-CV


                 BACM 2006-4 PARK ROW, LLC, Appellant

                                        V.

                           EZRA BEYMAN, Appellee

                     On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-55621


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 14, 2014. On November 3,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

      Panel consists of Justices Boyce, Jamison and Donovan.